The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 6, 9-15 are canceled.  As previously noted, claims 7-8 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1, 3-5 are under consideration.

Priority:  This application is a 371 of PCT/EP2018/080375, filed November 6, 2018, which claims benefit of provisional application 62/582213, filed November 6, 2017, and foreign application EP 17200220.6, filed November 6, 2017.  A copy of the foreign priority document has been received in the instant application on May 6, 2020 and is in the English language.

Objections and Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible matter.  The instant claims are product claims reciting bodily fluid samples (i.e. blood) that are not markedly different from naturally occurring bodily fluids.
Claims 1 and 3 are directed to a sample comprising bodily fluid from a patient, protein kinase A, and a protein kinase A detection agent, wherein the bodily fluid is selected from the group consisting of a blood sample, serum sample, plasma sample, saliva sample, and a urine sample.  The protein kinase A detection agent is recited at such a high level of generality that any molecule that binds to protein kinase A would be considered capable of “detecting” protein kinase A.  The claims therefore comprise a bodily fluid sample selected from blood, serum, plasma, saliva, and urine.  Therefore, the claims as a whole do not recite anything significantly different than the natural product, i.e. the claims do not include elements or features that demonstrate that the recited sample comprising bodily fluid, protein kinase A, and a protein kinase A detection agent, is markedly different from what exists in nature.  It is disclosed that protein kinase A is cAMP-dependent protein kinase (application publication paragraph 0002) and is present in body fluids (paragraph 0029).  The generic protein kinase A detection agent is recited at a high level of generality (no specific molecule is set forth).  The protein kinase A detection agent covers any possible molecule, including natural molecules that bind and thereby detect protein kinase A.  Having or incorporating natural molecules that bind and/or detect proteins in a sample is a widely prevalent, well-understood, and routine concept or technique in the field.  Therefore, a bodily fluid sample comprising at least protein kinase A and molecules that bind or detect protein kinase A, would comprise all nature-based products.  While the claims recite lower levels (claim 1) or higher levels (claims 3-4) of protein kinase A in the sample relative to another sample, there is no indication that such amounts will result in the protein kinase A and/or bodily fluid having any markedly significant structural and/or functional characteristics that are different from the naturally occurring protein kinase A or bodily fluid.  There is no clear indication of transformation resulting in an altered structure, property, or functionality of the protein kinase A and/or bodily fluid from naturally occurring bodily fluids comprising protein kinase A.  See Funk Brothers Seed Co., v. Kalo Inoculant Co., 333 U.S. 127, (1948) and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S. Ct. 2107, 2116, 106 USPQ 2d. 1972 (2013). 

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  
Applicant asserts that the claimed protein kinase A detection agent does not naturally occur in a person’s bodily fluid.  The specification clearly describes the claimed detection agent as a component which may be provided in a protein kinase A measuring kit to be used to measure protein kinase A levels in a sample.  See e.g. paragraphs 0055-0056 of the published application.  
Applicant’s remarks are not persuasive.  As noted in the 101 rejection, the protein kinase A detection agent is recited at such a high level of generality that any molecule that binds to protein kinase A would be considered capable of “detecting” protein kinase A.  The protein kinase A detection agent covers any possible molecule, including natural molecules that bind and thereby detect protein kinase A.  Further, having or incorporating natural molecules that bind and/or detect proteins in a sample is a widely prevalent, well-understood, and routine concept or technique in the field.  Therefore, a bodily fluid sample comprising at least protein kinase A and molecules that bind or detect protein kinase A, would comprise all nature-based products.
While the claims recite lower levels (claim 1) or higher levels (claim 3) of protein kinase A in the sample relative to another sample, there is no indication that such amounts will result in the protein kinase A and/or bodily fluid having any markedly significant structural and/or functional characteristics that are different from the naturally occurring protein kinase A or bodily fluid.  There is no clear indication of transformation resulting in an altered structure, property, or functionality of the protein kinase A and/or bodily fluid from naturally occurring bodily fluids comprising protein kinase A.
For at least these reasons, the 35 U.S.C. 101 rejection is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (2011 PLoS 6(8):  e23751, 8 pages; IDS 05.06.20, previously cited) in view of Russo et al. (2017 Acad J Ped Neonatol 5(3): 555721, pages 0057-0060) and Kunkel et al. (WO 2013066972; IDS 05.06.20, previously cited).  Ji et al. disclose significantly decreased activity of protein kinase A (PKA) and expression of protein kinase A in the frontal cortex of patients with regressive autism compared to control subjects (p. 1).  Ji et al. disclose samples comprising brain homogenates and a detection agent to protein kinase A (i.e. an anti-protein kinase A-antibody) (p. 2, 4).  Ji et al. disclose that regression in autism may be associated, in part, with decreased PKA-mediated phosphorylation of proteins and abnormalities in cellular signaling (p. 1).  Ji et al. do not explicitly teach the sample or bodily fluid is a blood or plasma sample.  
Ji et al. do further discuss that cAMP is one of the key factors for neuronal outgrowth, plasticity and regeneration (p. 7).  It is disclosed that PKA is activated by cAMP and that cAMP response binding protein (CREB) is one of the targets of PKA-mediated phosphorylation (p. 7).  Ji et al. disclose that it is possible that a decrease in the activity of PKA in regressive autism may result in reduced phosphorylation of CREB, and thus reduced transcription and altered synthesis of some proteins (p. 7).
Russo et al. disclose decreased phosphorylated CREB and protein kinase B in individuals with autism (p. 0057).  Russo et al. disclose the phosphorylated CREB concentrations are measured in plasma samples from individuals diagnosed with autism (p. 0058).
Kunkel et al. disclose obtaining clinical samples from patients having autism, where the clinical samples include peripheral blood, brain tissue, spinal fluid (p. 2 lines 15-17, p. 15 lines 4-17).  Kunkel et al. disclose measuring and comparing the expression levels of autism spectrum disorder-associated genes with an appropriate reference level (p. 15-16).  An appropriate reference level may be a threshold level such that an expression level above or below the threshold level is indicative of autism spectrum disorder in an individual (p. 16 lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a sample comprising body fluid from a patient having autism, where the body fluid sample comprises a decreased level of protein kinase A compared to a control fluid sample and a detection agent to protein kinase A (i.e. anti-protein kinase A-antibody), and wherein the bodily fluid is selected from a blood sample, plasma sample, or serum sample (instant claim 1).  One of ordinary skill would have a reasonable expectation of success because the prior art disclose obtaining clinical samples from patients having autism, including blood or plasma samples.  One of ordinary skill would have a reasonable expectation that the blood or plasma sample obtained from patients having autism comprises decreased PKA because it is recognized that CREB, a target of PKA-mediated phosphorylation, has decreased phosphorylation in plasma samples obtained from autistic individuals.
Regarding instant claim 3, Ji et al. disclose obtaining brain homogenates from control patients (that do not have decreased expression of protein kinase A); Russo et al. disclose obtaining plasma samples from control individuals not having autism; and Kunkel et al. also disclose fluid samples from control patients to establish a reference level.  Therefore, it would be obvious that the fluid sample obtained from an autism patient after treatment would comprise a higher level of protein kinase A compared to a blood sample from the autism patient prior to treatment, where the protein kinase A is measured by a detection agent to protein kinase A, and where the fluid sample is a blood or plasma sample.
Regarding instant claim 4, it is noted that the claim is dependent on claim 3, and is still drawn to a sample comprising bodily fluid having an increased level of protein kinase A and a protein kinase A detection agent, regardless of the intended state of the patient.
Regarding instant claim 5, Ji et al. disclose brain samples from patients with autism having taken medication including Respirdal (p. 3).  Russo et al. disclose obtaining plasma samples from patients having autism.  Kunkel et al. disclose obtaining clinical samples from patients having received treatment for autism (at least p. 8 lines 7-17).  Therefore, it would have been obvious to arrive at a fluid sample further comprising an active ingredient selected from risperidone, where the fluid sample is a blood or plasma sample.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103 reference are the same as previously noted.  Further, Russo et al. is newly cited for additional support that it would be obvious that PKA activity would be decreased in other bodily fluids, besides bodily fluid obtained from the brain of autistic individuals.
The state of the art is such that it was known that clinical samples from autism patients can be obtained to measure and compare levels of proteins or genes implicated in autism, where clinical samples include peripheral blood, brain tissue, spinal fluid (Kunkel et al. p. 2 lines 15-17, p. 15 lines 4-17).  See also Russo et al., which disclose obtaining plasma samples from autism patients (p. 0058).  Therefore, arriving at a bodily fluid selected from the recited blood, serum, plasma samples, from a patient having an autism spectrum disorder is already obvious.
Regarding Applicant's remarks that Ji et al. disclose that it is the frontal cortex where PKA is decreased but does not suggest PKA itself in other samples, the remarks are not persuasive.  It is already disclosed in Ji et al. that PKA has been implicated in other neuropsychiatric disorders, where PKA activity is decreased in samples of serum/blood from patients (p. 1, to references 19-22).  Therefore, it is already known that PKA levels or activity can be measured in fluid samples other than fluid from the brain tissue.  While Ji et al. disclose decreased PKA specific to the frontal lobe in regressive autism, Ji et al. do not teach away from decreased PKA overall in the brain tissue fluid samples of regressive autism patients.  In other words, it is still obvious that PKA is decreased overall in a brain fluid sample of regressive autism patients, even if the PKA has a more decreased density at a certain region.  
Further, one of ordinary skill would have a reasonable expectation that other bodily fluids, besides fluid from the brain, such as the blood or plasma samples obtained from autism patients would comprise decreased PKA because it is recognized that CREB, a target of PKA-mediated phosphorylation, has decreased phosphorylation in plasma samples obtained from autistic individuals.
Ji et al. disclose that cAMP is one of the key factors for neuronal outgrowth, plasticity and regeneration (p. 7).  It is disclosed that PKA is activated by cAMP and that cAMP response binding protein (CREB) is one of the targets of PKA-mediated phosphorylation (p. 7).  Ji et al. disclose that it is possible that a decrease in the activity of PKA in regressive autism may result in reduced phosphorylation of CREB, and thus reduced transcription and altered synthesis of some proteins (p. 7).
Russo et al. disclose decreased phosphorylated CREB and protein kinase B in individuals with autism,, where the phosphorylated CREB concentrations are measured in plasma samples from individuals diagnosed with autism (p. 0057-0058).
Therefore, it would have been obvious to arrive at the claimed sample comprising bodily fluid from a patient having an autism spectrum disorder, wherein the bodily fluid comprises a decreased level of PKA and a detection agent to PKA, and wherein the bodily fluid is selected from a blood sample, plasma sample, or serum sample.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656